Tietjens, J., dissenting: The issue seems a simple one (but it isn’t). Section 2053 provides that the value of the taxable estate shall be determined by deducting from the value of the gross estate such amounts for administration expenses as are allowable by the laws of the jurisdiction (here Texas) under which the estate is being administered. The Commissioner, as we understand it, concedes that the interest in question is allowable under Texas law hs an administration expense. But, according to the Commissioner, and we agree, that is not the end of the matter. He argues that under section 2053(c)(1)(B) any estate tax shall not be deductible and that the interest on the postponed estate tax with which we are involved, under section 6601(e)(1) which section is entitled "Interest treated as tax [emphasis supplied],” is really part of the estate tax and so not deductible. The Commissioner’s argument is that we must look at the statutory scheme as a whole and not just those parts which deal with local laws. We must not only find that expenses are administration expenses allowable under local law — but, if so, that they are also allowable under Federal law. We cannot so find in this case. Petitioner has provided excellent and illuminating briefs. And the majority opinion is most respectable. Mayhap our eyesight fails or is blocked out by Ballance v. United States, 347 F.2d 419 (7th Cir. 1965), and Leopold v. United States, an unreported case (C.D. Cal. 1972, 29 AFTR 2d 1518, 72-1 USTC par. 12,837). So far as we can ascertain these cases are directly in point and they decide the point contrary to petitioner who in his briefs states that "the Ballance case was wrong” and that it was "not a beacon, but an aberration.” Petitioner also points out that Ballance was decided under the 1939 Internal Revenue Code and that this case comes under the 1954 Code. Despite petitioner and the majority opinion, we do not perceive any substantial difference between the Codes on the involved point. We would take the easy way out by following Ballance, a case directly in point, rather than trying to find out way out of a room filled with fine loose feathers, no matter how well briefs light the way. Scott, J., agrees with this dissent.